Citation Nr: 0310678	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  99-08 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas




THE ISSUE

Determination of proper initial rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.




ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel




INTRODUCTION

The veteran had active service from December 1975 to November 
1978. 

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.

In this case, in a June 1999 VA form 9 (Appeal to Board of 
Veterans' Appeals), the veteran requested a hearing before a 
traveling veterans law judge (VLJ), and in a subsequent 
statement submitted that same month he clarified that he 
desired to have an RO hearing instead.  As such, the hearing 
was scheduled for August 13, 1999.  However, the veteran 
failed to report to the hearing. 

In a November 1999 VA form 9, the veteran once again 
requested a hearing before a traveling VLJ, and in 
correspondence dated that same month, the RO notified the 
veteran of the receipt of his request for a hearing and 
directed him to confirm the type of hearing that he desired 
to have.  In response, the veteran submitted a statement in 
November 1999 indicating that he desired an RO hearing.  As 
such, the RO hearing was scheduled for December 28, 1999.  
However, again, the veteran failed to report to the hearing.  
Therefore, as the record does not contain further indication 
that the veteran has requested that the hearing be 
rescheduled, the Board deems the veteran's request for an RO 
hearing to be withdrawn.  See 38 C.F.R. 
§ 20.700-20.704 (2002).

Lastly, the Board notes that the veteran was formerly 
represented by James W. Stanley, Jr., who had his authority 
to represent VA claimants revoked effective October 10, 2001.  
It appears the veteran was notified by VA of this fact via 
correspondence in June 2002, and was given a 15-day period to 
appoint a new representative if he so desired.  However, no 
response was received from the veteran to the June 2002 RO 
letter.  As such, the Board will assume that the appellant is 
unrepresented in this appeal.  See 38 C.F.R. §§ 20.600-20.603 
(2002).


REMAND

During the pendency of this appeal, on November 9, 2000, the 
President signed the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5103A (West 2002); 66 Fed. Reg. 45,630-
45,632 (Aug. 29, 2001) (codified as amended at 38 C.F.R. § 
3.159), which modified the circumstances under which VA's 
duty to assist claimants applies, and how that duty is to be 
discharged.  The law affects a case such as this because the 
claim was pending on the date of enactment of the new law.  
This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  The new law also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits. 

In August 2001, VA issued regulations to implement the VCAA.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  66 Fed. Reg. 45,620, 45,629 
(August. 29, 2001).  Accordingly, in general where the record 
demonstrates that the statutory mandates have not been 
satisfied, the regulatory provisions likewise are not 
satisfied. 

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  Secondly, VA 
has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(c)); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

In this respect, a review of the record reveals that the 
veteran's most recent psychiatric examination was performed 
in April 1990, which is more than 10 years ago.  At the 
present, the veteran appears to be incarcerated at the 
Arkansas Department of Corrections, Cummins Unit.  In view of 
these facts and in observance of the new VA duties to notify 
and assist claimants, pursuant to the VCAA and implementing 
regulations, the Board finds that an additional effort must 
be made to further develop the record to allow for an 
equitable review of the veteran's claim for an increased 
initial rating.  The law is clear that a veteran, even though 
incarcerated, should be accorded the same assistance as his 
fellow, non- incarcerated veterans.  See Bolton v. Brown, 8 
Vet. App. 185 (1995); Wood v. Derwinski, 1 Vet. App. 406 
(1991).  While VA does not have the authority under 
38 U.S.C.A. § 5711 (West 2002) to require a correctional 
institution to release a veteran so that VA can provide him 
the necessary examination at the closest VA medical facility, 
VA's duty to assist an incarcerated veteran extends, if 
necessary, to either having him examined by a fee-basis 
physician or requiring a VA physician to examine him.  See 
Bolton, 8 Vet. App. at 191.

Additionally, as it appear the veteran may have been treated 
for his psychiatric condition during his period of 
incarceration at the Arkansas Department of Corrections, 
Cummins Unit, an attempt should be made to obtain and 
incorporate any such treatment records into the claims files.  
38 U.S.C.A. § 5103A (West 2002); 66 Fed. Reg. 45,630-45,632 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c));

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The RO should review the claims 
files and undertake all action 
necessary to comply with the VCAA and 
implementing regulations.  See 38 
U.S.C.A. § 5103A (West 2002); 66 Fed. 
Reg. 45,630-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 
3.159). 

2.  The RO should attempt to obtain and 
incorporate into the claims files 
copies of any psychiatric 
treatment/examination records from the 
correctional facility where the veteran 
is now incarcerated, which appears to 
be the Arkansas Department of 
Corrections, Cummins Unit.  If the 
search for the above records has 
negative results, the claims files must 
be properly documented with information 
obtained from the correctional facility 
indicating that these records could not 
be obtained.

3.  Following the development requested 
in paragraphs 1 and 2 above, the 
veteran should then be afforded a VA 
psychiatric examination to determine 
the current severity of his service-
connected PTSD.  In view of the 
veteran's incarceration, consideration 
should be given to having the 
examination conducted by a fee-basis 
psychiatrist or by a VA psychiatrist at 
the correctional facility.  The RO's 
efforts in this regard should be 
documented in the claims files.  In 
this respect, it is imperative that the 
claims files be made available to the 
examiner for review in connection with 
the examination, as well as copies of 
both the pre-November 7, 1996 and 
current versions of Diagnostic Code 
9411.  The examiner should identify all 
associated symptomatology or 
manifestations of the veteran's 
service-connected PTSD to allow for 
evaluation under both pre-November 7, 
1996 rating criteria, as well as the 
current rating criteria.  The examiner 
should also report a Global Assessment 
of Functioning (GAF) score, according 
to the American Psychiatric 
Association's Diagnostic and 
Statistical Manual of Mental Disorders, 
Fourth Edition, attributable to the 
veteran's PTSD.

4.  Following completion of the above, 
the RO should review the record and 
determine whether an initial rating in 
excess of 30 percent is warranted for 
the veteran's PTSD under either the 
pre-November 7, 1996 rating criteria 
for PTSD or current rating criteria, 
taking into consideration the holding 
in Fenderson v. West, 12 Vet. App. 119 
(1999).  The veteran should be 
furnished a supplemental statement of 
the case afforded an opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purposes of this REMAND are to obtain evidence relevant to 
the issue on appeal and schedule the veteran for a VA 
examination in order to ensure compliance with due process 
considerations.

The veteran is free to submit any additional evidence he 
desires to have considered in connection with the current 
appeal.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No further action is required of the veteran until he is 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




